ORDER

PER CURIAM.
David E. Fitzpatrick appeals his convictions for possession of a controlled substance (marijuana) with intent to deliver, delivery of a controlled substance (marijuana), and possession of a controlled substance (cocaine). Fitzpatrick was sentenced to fifteen years imprisonment on Count I, ten years on Count II, and two years on Count III, with the sentences for Counts I and II to run consecutively and for Count III to run concurrently with Count II. Judgment is affirmed. Rule 30.25(b).